Citation Nr: 1300473	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  He died on February [redacted], 2006.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and a March 2010 Board remand.

The appellant testified before a Veterans Law Judge at a November 2009 hearing which was held at the RO.  The Veterans Law Judge who held that hearing has since left the Board.  The appellant was offered the opportunity for a new hearing, but she declined. 


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2006.  The cause of death was ventricular fibrillation due to or as a consequence of coronary artery disease.  

2.  The Veteran had active service in the Republic of Vietnam.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

The appellant contends that her husband's death was due to his military service.  Service personnel records indicate the Veteran served in Vietnam and received the Vietnam Service Medal with one star, the Vietnam Campaign Medal, and the Combat Action Ribbon, in addition to other decorations.  The Veteran's death certificate indicates that he died on February [redacted], 2006 from ventricular fibrillation due to or as a consequence of coronary artery disease.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board finds that service connection for the cause of the Veteran's death is warranted, as the Veteran served in Vietnam, was exposed to Agent Orange, and died due to coronary artery disease, which is presumptively linked to such exposure. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


